DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 08/17/2022. This Action is made FINAL.
Claims 1-7 received on 08/17/2022 are considered in this office action. Claims 1-7 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The title of the invention was previously objected for its lack of description of the invention to which the claims are directed. In response to the Applicant’s amendment to the title of the invention, the objection has been withdrawn.

In the Remarks, Applicant claims that a substitute specification with 1 ½ line spacing was submitted, but the amended specification not received. Therefore, the objection to the specification is maintained. 

The claims were previously objected to because the lines are crowded too closely together, making reading difficult.  In response to the Applicant’s amendment to the claims, the objection has been withdrawn.

Claim 7 was previously rejected due to the term “safe” in “safe situation”, which is a relative term which renders the claim indefinite. In response to the Applicant’s amendment to the claim, the rejection has been withdrawn.

Applicant’s arguments with respect to claims 1-3, 5 and 7 under 35 USC § 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the situation." There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the predetermined situation."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US20190344801A1).

Regarding claim 1, Ishii teaches an apparatus for automated driving, comprising a processor (par [0028]: “The travel support apparatus 1 uses a computer system including, for example, a microprocessor, a memory, a communication circuit, an input/output circuit, a dedicated circuit, or the like”) configured to: 
determine whether a change of a travel condition or a controller of a vehicle that is being automatically driven is necessary (FIG. 8; FIG. 10 S1; par [0080]: “The scheduled switching point decision unit 122A sets the switching completion point 23 at an entrance of the manual travel zone 24 (S21)”, wherein S21 indicates an upcoming change from autonomous to manual driving mode is necessary and/or the termination of autonomous driving mode); 
when the change is necessary, detect a predetermined feature that is visible to a driver, or predetermined notification that is recognizable to the driver (FIG. 8 S22-S24; FIG. 10 S2; par [0078]: “the scheduled switching point decision unit 122A decides a scheduled switching point on the basis of installation points of installed objects on the road (for example, a traffic light, a railway crossing, a stop sign, or the like) demanding a stop of the vehicle 21. In this case, the installed object on the road that requests a stop of the vehicle 21 is referred to as a stop indicator”; par [0080]: “The scheduled switching point decision unit 122A obtains a stop indicator existing on the target route of the subject vehicle 21 (S22), and then, selects one stop indicator optimum for setting the switching start point 22 (S23)”; par [0081]: “The scheduled switching point decision unit 122A sets a point at which the vehicle 21 can safely stop around the stop indicator installation point selected in step S23, as the switching start point 22 (S24). For example, in a case where a traffic light is selected as a stop indicator, a stop line at the intersection of the traffic light is to be set as the switching start point. In a case where a railroad crossing is selected as a stop indicator, a stop line at an entrance of the railway crossing is to be set as the switching start point”); and 
when the feature, or the notification is detected, control the vehicle so as to make the change, or notify the driver of the change with a notifying device (FIG. 10 S8A[Wingdings font/0xE0]S9[Wingdings font/0xE0]S10[Wingdings font/0xE0]S11; par [0095]: “Description follows with reference back to FIG. 10. The scheduled switching point decision unit 122A determines whether the subject vehicle 21 has reached the switching start point 22 (S8A). As described above, in a case where the vehicle speed of the subject vehicle 21 becomes 0 near the switching start point 22, the scheduled switching point decision unit 122A determines that the subject vehicle 21 has reached the switching start point 22”; par [0072]: “In a case where the travel mode determination unit 121 determines that the driver can take over the driving (S10: YES), the travel mode switching unit 123 starts switching processing to the manual travel (S11)”; par [0030]: “The external environment acquisition unit 111 mainly uses a sensor device that obtains visual information such as a camera and observes a video in front of the vehicle 21 in a traveling direction. This enables the external environment acquisition unit 111 to also function as an “external environment recognition device” that detects road information visually recognized by the driver. Examples of the road information visually recognized by the driver include a road sign 25, a traffic light 26, and a traveling route 27 drawn on a road surface”).

Regarding claim 2, Ishii teaches the apparatus according to claim 1. Ishii further teaches wherein the processor determines a maximum delaying quantity indicating a location furthest from the vehicle or latest timing to start the change determined to be necessary, the maximum delaying quantity being determined so that the change is to be finished in time (Modified FIG. 1; par [0043]: “The switching completion point 23 as a “switching completion position” can be set at an entrance of the manual travel zone 24. Examples of the entrance of the manual travel zone 24 include a start point of traffic regulation due to deep snow and an entrance to a tight curve. In other words, the switching completion point 23 is a position on the target route where switching processing from automatic travel to the manual travel must be completed. That is, the travel support apparatus 1 must complete the hand-over of the driving from the automatic travel to the manual travel from the switching start point to the switching completion point 23. Therefore, the setting of the switching completion point 23 needs to be preliminarily performed before the subject vehicle 21 reaches the manual travel zone 24”, wherein the distance between “switching start point 22” and “switching completion position,” which can be converted to time, until the “switching completion point 23” is maximum delaying quantity indicating a location furthest from the vehicle), and 
when a period corresponding to the maximum delaying quantity has elapsed since determining that the change is necessary, the processor controls the vehicle so as to make the change or notifies the driver of the change with the notifying device even though neither the feature, the notification nor the situation is detected (par [0073]: “In contrast, in a case where it is determined that switching to manual driving is not possible by the switching completion point 23 (S9: NO), the travel mode switching unit 123 would not perform switching from the automatic travel to the manual travel and selects predetermined evacuation processing such as parking the vehicle at a roadside pull-off (S12)”; par [0043]: “The switching completion point 23 as a “switching completion position” can be set at an entrance of the manual travel zone 24”, wherein “selects predetermined evacuation processing such as parking the vehicle at a roadside pull-off” corresponds to the change, which is the termination of autonomous driving mode which would occur, regardless of neither the feature, the notification nor the situation is detected, when the vehicle reaches the “switching completion point” as it is the start of “manual travel zone”).

    PNG
    media_image1.png
    411
    551
    media_image1.png
    Greyscale

Modified FIG. 1

Regarding claim 5, Ishii teaches the apparatus according to claim 1. Ishii further teaches wherein the predetermined feature is a signpost or road marking related to the change, or a feature having a predetermined positional relationship with a location where the change is made (par [0078]: “the scheduled switching point decision unit 122A decides a scheduled switching point on the basis of installation points of installed objects on the road (for example, a traffic light, a railway crossing, a stop sign, or the like) demanding a stop of the vehicle 21. In this case, the installed object on the road that requests a stop of the vehicle 21 is referred to as a stop indicator”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Hackenberg (US 20150094899 A1).

Regarding claim 3, Ishii teaches the apparatus according to claim 1. Ishii further teaches wherein when a predetermined delay time has elapsed since detection of the feature, or the notification, the processor controls the vehicle so as to make the change or notifies the driver of the change with the notifying device (par [0073]: “In contrast, in a case where it is determined that switching to manual driving is not possible by the switching completion point 23 (S9: NO), the travel mode switching unit 123 would not perform switching from the automatic travel to the manual travel and selects predetermined evacuation processing such as parking the vehicle at a roadside pull-off (S12)”, wherein the autonomous driving mode must be terminated when “the switching completion point 23” is reached).
However, Hackenberg teaches wherein when a predetermined delay time has elapsed, the processor controls the vehicle so as to make the change or notifies the driver of the change with the notifying device (FIG.3; par [0015]: “The fourth threshold value may have a value in the range of 0-5 seconds and preferably a value of 0 seconds. In order to bring the vehicle automatically into a specific safe position and/or to stop it automatically, a certain time is required depending on the driven speed. The indicated range for the fourth threshold value and the preferred value generally offer the driver assistance system the possibility of bringing the vehicle into a safe position and to park it, if indicated”; par [0017]: “The first, second, third and/or fourth threshold value may be set as a function of the state information of the vehicle. The state information of the vehicle may include for example a speed of the vehicle. The threshold values, for example, may be increased with rising speed in order to give the driver sufficient time even at high speeds to grasp the current traffic situation before manually taking over again the guidance of the vehicle”, wherein predetermined remaining distance and/or time are used to notify the driver, and eventually emergency stop in the even the driver fails to takeover).
Hackenberg is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor safely transferring control of the vehicle to the driver within a predetermined time and/or distance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined delay quantity as taught by Ishii and incorporate the teachings of Hackenberg to convert to predetermined delay time, as time could be simply derived from distance and speed, and distance or time is given to give the driver to grasp the current traffic situation before manually taking over again the guidance of the vehicle (Hackenberg, par [0017]). 

Regarding claim 4, Ishii in view of Hackenberg teaches the apparatus according to claim 3. The combination of Ishii in view of Hackenberg further teaches wherein the processor adjusts the predetermined delay time as a function of a speed of the vehicle at the time of detection of the feature, or the notification, a height of the detected feature measured from a road surface, or an interval between the vehicle and another vehicle traveling ahead of the vehicle (Ishii par [0043]: “The switching completion point 23 as a “switching completion position” can be set at an entrance of the manual travel zone 24. Examples of the entrance of the manual travel zone 24 include a start point of traffic regulation due to deep snow and an entrance to a tight curve. In other words, the switching completion point 23 is a position on the target route where switching processing from automatic travel to the manual travel must be completed. That is, the travel support apparatus 1 must complete the hand-over of the driving from the automatic travel to the manual travel from the switching start point to the switching completion point 23. Therefore, the setting of the switching completion point 23 needs to be preliminarily performed before the subject vehicle 21 reaches the manual travel zone 24”; Hackenberg par [0015]: “The fourth threshold value may have a value in the range of 0-5 seconds and preferably a value of 0 seconds. In order to bring the vehicle automatically into a specific safe position and/or to stop it automatically, a certain time is required depending on the driven speed”, wherein the distance between “switching starting point 22 and completion point 23” inherently teaches the time to reach the “switching completion point” which is based on a function of a speed of the vehicle at the time of detection of the feature, or the notification as taught by Hackenberg).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of CRONIN (US 20180203455 A1).

Regarding claim 6, Ishii teaches the apparatus according to claim 1. Ishii further teaches the traffic information being received with a wireless communication device mounted on the vehicle (par [0033]: “Traffic rule information refers to the concept that not only includes traffic laws but also includes traffic manners commonly shared among the public. Traffic safety facility information refers to facilities installed to attract driver's visual recognition for traffic safety, such as traffic lights and road signs. The road information acquisition unit 114 may obtain the information from a storage medium that stores the information as necessary, or may obtain the information from a server on the network as necessary”), but fails to specifically teach wherein the predetermined notification is traffic information on a traffic situation that causes the change.
However, CRONIN teaches wherein the predetermined notification is traffic information on a traffic situation that causes the change the traffic information being received with a wireless communication device mounted on the vehicle (FIG. 1; FIG. 4; FIG. 22; FIG. 26; par [0114]: “The communication device 250 may perform communication between the autonomous vehicle 100 and another device. For example, the communication device 250 may communicate with the external device 1000 such as a server or a mobile terminal”; par [0224]: “The autonomous vehicle 100 may obtain news information around a first path that is a path along which the autonomous vehicle 100 is currently travelling. For example, the autonomous vehicle 100 may receive news information related to weather information, road condition information, or surrounding region information around the first path by using the external device 1000 or the sensing device 100. Alternatively, the autonomous vehicle 100 may obtain news information saying that a famous singer's concert in a first event zone 1210 of a region close to the first path has been cancelled, news information saying that a sinkhole has been abruptly formed in a road of a second event zone 1220 on the first path, or news information saying that a protest has abruptly taken place in a third event zone 1230 from the server 600”, wherein change occurs based on the information of “events” obtained from an external device or server, thus indicating wireless communication).
	CRONIN is considered to be analogous to the claimed invention because it is in the same field of generating actions for autonomous vehicle based on traffic information. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii to incorporate the teachings of CRONIN and obtain traffic information pertinent to the travel path wirelessly. Doing so would provide alternate and efficient routes based on the events associated with the travel path, thus saving time, increasing safety and increasing fuel efficiency.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Hatano (US 20180203455 A1).

Regarding claim 7, Ishii teaches the apparatus according to claim 1, but fails to specifically teach wherein the change determined to be necessary is a change of lanes on which the vehicle travels, and as the predetermined situation, the processor detects a situation around the vehicle in which the driver recognizes that the change of lanes is to be made safely.
However, Hatano teaches wherein the change determined to be necessary is a change of lanes on which the vehicle travels (par [0056]; par [0057]: “For example, the action plan includes a plurality of events which are sequentially executed. Examples of the events include […] a lane changing event of changing the travel lane, […]. For example, when there is a junction (diverging point) on a toll road (for example, an expressway), the vehicle control device 100 changes a lane or keeps the lane so that the host vehicle M proceeds in a destination direction. […] action plan information 146.”, wherein “action plan” comprises of “changes of a travel condition or a controller of a vehicle that is necessary”, and lane change and termination of autonomous mode are examples of changes), and as the predetermined situation, the processor detects a situation around the vehicle in which the driver recognizes that the change of lanes is to be made safely (FIG. 6; par [0060]: “For example, when the lane changing event is set to be executed after the lane keeping event, if it is determined by a recognition result of the external field recognition unit 114 that a vehicle proceeds at a speed equal to or higher than a threshold value from a backward side of a lane that is a lane changing destination during the lane keeping event, the action plan generation unit 116 changes an event subsequent to the lane keeping event from the lane changing event to the deceleration event, the lane keeping event and the like”).
Hatano is considered to be analogous to the claimed invention because it is in the same field of generating actions for autonomous vehicle based on surrounding information. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii to incorporate the teachings of Hatano and planning and performing lane change when it is safe to do so. Doing so would allow the autonomous vehicle to safely maneuver the occupants and performing lane changes is well known and crucial to achieve its purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AUGST (DE 102017214686 A1) teaches selecting the driving switch point based on upcoming and detected features, such as the red light, exit, parking spot or bus stops.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668